
	

115 SRES 619 ATS: Relative to the death of the Honorable John Sidney McCain, III, a Senator from the State of Arizona.
U.S. Senate
2018-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 619
		IN THE SENATE OF THE UNITED STATES
		
			August 27, 2018
			Mr. Flake (for himself, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable John Sidney McCain, III, a Senator from the State of
			 Arizona.
	
	
 Whereas the Honorable John Sidney McCain, III, was born in 1936 at the Coco Solo Naval Air Station in the Panama Canal zone and was the son and grandson of 4 Star Admirals in the United States Navy;
 Whereas John Sidney McCain, III, attended the United States Naval Academy, graduated in 1958 and went on to serve in the United States Navy from 1959 to 1981;
 Whereas the Honorable John Sidney McCain, III, was a naval aviator, flying missions from an aircraft carrier and survived a tragic explosion on the USS Forrestal, which claimed 134 lives;
 Whereas on October 26, 1967, during his 23rd air mission, the Honorable John Sidney McCain, III, was shot down over Hanoi during the Vietnam War and held as a prisoner of war until his release on March 14, 1973, having refused early release until all prisoners were set free;
 Whereas the Honorable John Sidney McCain, III, was awarded the Silver Star, two Legion of Merit awards, the Distinguished Flying Cross, three Bronze Star Medals, two Purple Hearts, two Navy and Marine Corps Commendation Medals and the Prisoner of War Medal for his distinguished and faithful service in the Navy;
 Whereas the Honorable John Sidney McCain, III, was elected to Congress from the State of Arizona in 1982 and served in the House of Representatives, ably serving Arizona's 1st District until 1986;
 Whereas the Honorable John Sidney McCain, III, was elected to the United States Senate in 1986 and re-elected by the people of Arizona 5 more times;
 Whereas during his years in the Senate, the Honorable John Sidney McCain, III, served as the Chairman of the Senate Commerce, Science and Transportation Committee; Chairman of the Select Committee on Indian Affairs; and was serving as Chairman of the Armed Services Committee at the time of his death;
 Whereas the Honorable John Sidney McCain, III, won the Republican nomination for President of the United States in 2008;
 Whereas the Honorable John Sidney McCain, III, was a tireless advocate for servicemen and veterans; for international human rights and freedom; for responsible federal spending and campaign finance reform; for immigration reform and national defense;
 Whereas his efforts on behalf of the citizens of Arizona and all Americans, earned him the esteem and high regard of his colleagues and his tenacity and independence earned him the moniker Maverick;
 Whereas his death has deprived his State and Nation of an outstanding lawmaker and public servant: Now, therefore, be it
	
 That the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable John Sidney McCain, III, a Senator from the State of Arizona.
 That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.
 That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the deceased Senator.
		
